TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00468-CV
                                      NO. 03-13-00557-CV



                                  In re Chase Carmen Hunter



                     ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Chase Carmen Hunter has filed two mandamus proceedings complaining

about the handling of her filings in the trial court and the trial court clerk’s refusal to allow her

to proceed as an indigent. We lack jurisdiction over the trial court clerk except in rare instances

when action is necessary to preserve our appellate jurisdiction. See Tex. Gov’t Code § 22.221. We

therefore deny the petitions for writ of mandamus. We further deny relator’s motion to transfer.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: October 2, 2013